Citation Nr: 9902729	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a substernal 
goiter.

2.  Entitlement to an increased (compensable) rating for 
somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to September 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from December 1997 and February 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The rating decision dated in 
December 1997 denied the veterans claim for an increased, 
compensable rating for the service-connected psychoneurosis 
manifested by somatic complaints associated with the 
gastrointestinal system.  The rating decision dated in 
February 1998 denied the veterans claim for service 
connection for a thyroid goiter.  The veteran timely appealed 
both of these issues.  A personal hearing was held before a 
Hearing Officer at the RO in August 1998 at which the veteran 
testified.


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the 
veterans substernal goiter, removed in February 1997, is 
related to service.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans increased rating 
claim currently on appeal.

3.  The service-connected somatization disorder is currently 
manifested by no complaints of gastrointestinal disorders or 
psychiatric disorders, no use of medications, and no 
interference with occupational or social functioning.


CONCLUSIONS OF LAW

1.  The claim for service connection for a substernal goiter 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for 
somatization disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9421 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in this case is 
whether the veteran has submitted a well-grounded claim for 
service connection for a substernal goiter.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, that 
is, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy, 1 Vet. 
App. at 81.  

I.  Service Connection for Substernal Goiter

The Board finds that the claim for service connection for a 
substernal goiter is not well grounded.  Service connection 
may be established for a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more during a period of war and 
certain chronic diseases become manifest to a compensable 
degree within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veterans service medical records are negative for a 
thyroid disorder.  The service medical records demonstrate 
that on May 27, 1943, examinations of the throat, neck and 
chest were all negative.  Several clinical entries in service 
demonstrate that the veteran had reported vomiting, when 
there was no pertinent abnormality found.  

A VA examination report dated in January 1946 demonstrates 
that an examination of the veteran throat was normal.  It was 
noted that chest x-ray was normal.  Another VA chest x-ray in 
April 1949 was also negative.

A statement from a VA physician, Mark Molloy, M.D., dated in 
December 1997, demonstrates that, in the fall of 1996, the 
veteran was found to have a large substernal goiter which was 
compromising his airway.  The veteran was treated with a left 
thyroid lobectomy using a combined cervical the transthoracic 
approach in February 1997.  Histopathologic analysis of the 
resected portion of thyroid demonstrated no evidence of 
malignancy.  It was stated that the lesion had been first 
noted on chest x-ray obtained in October 1996.  According to 
Dr. Molloy, [i]t is not possible to determine when this 
lesion may have begun to develop, nor to calculate the pace 
at which it increased in size.

In a statement from the veteran, received in January 1998, he 
indicated that his doctor had stated that anything that was 
in the throat could caus[e] [his stomach] condition, 
initially demonstrated in service.

At the personal hearing in August 1998, the veteran testified 
that he had had problems in service with vomiting and he 
could not hold down his food.  The veteran indicated that he 
believed that his vomiting problems in service were due to 
the goiter/thyroid tumor starting to develop.  He stated that 
he had noticed shortness of breath in 1996 which became so 
bad that he went to the doctor and x-ray examination showed a 
thyroid tumor the size of a grapefruit which was around the 
lungs, causing the breathing problems.  The veteran testified 
that he currently has shortness of breath due to the 
operation to remove the thyroid tumor.

In order for the veterans claim of entitlement to service 
connection for a goiter to be considered well grounded, there 
must be competent evidence that the veteran currently has 
such a disability and that it is related to his active 
service.  The evidence demonstrates that a substernal goiter 
was initially clinically demonstrated more than 50 years 
after service.  However, the evidence does not demonstrate 
that this disorder is related to service.  The evidence shows 
that the veteran did not have a thyroid disorder during 
service.  Chest x-rays during service were normal as was a 
chest x-ray in April 1949, more than one year after service.  
The evidence demonstrates that the substernal goiter was 
discovered by a chest x-ray in October 1996.  In addition, 
the veteran testified that he had not noticed shortness of 
breath until 1996.

A diagnosis of substernal goiter was shown many years after 
service and there is no competent medical evidence linking 
that disorder to service.  The veteran is not competent to 
render assertions in this regard.  Laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In regard to the veterans 
assertion that a treating physician stated that a goiter 
could have caused the manifestation of vomiting in service, 
the Court of Veterans Appeals (Court) has also held that the 
connection between what a doctor reports and a layman's 
account of what he purportedly reports is simply too 
attenuated and inherently unreliable to constitute medical 
evidence to render a claim well grounded.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  Therefore, the claim for 
entitlement to service connection for a substernal goiter is 
not plausible and thus not well grounded.  Accordingly, the 
appeal must be denied. 

II.  Increased Rating for Somatization Disorder

The Board finds that the claim of entitlement to an increased 
rating for a somatization disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has not 
alleged that any records of probative value with regard to 
this claim that may be obtained and which have not already 
been secured or requested are available.  Accordingly, the 
Board finds that all relevant facts regarding this issue have 
been properly developed and no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veterans service-connected 
somatization disorder.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to  which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

By rating decision of March 1946, service connection was 
granted for psychoneurosis, manifested by somatic complaints 
referable to the gastrointestinal system.  A 10 percent 
rating was assigned from September 5, 1945.

Based on a VA neuropsychiatric examination in April 1949, the 
RO reduced the veterans service-connected somatic disability 
from 10 percent to noncompensable, effective from July 18, 
1949.  The evaluation for this disability has remained 
noncompensable since then.

The current claim for an increased rating for the 
somatization disorder was filed in November 1997.  Clinical 
evidence dated within the one year period prior to receipt of 
the claim is not of record.  A VA psychiatric examination 
report dated in December 1997 demonstrates that the veteran 
gave a history of trouble with regurgitation and throwing up 
a couple of times a day in service, and that he had vomiting 
problems for approximately two years after getting out of the 
service.  It was noted that the veterans psychiatric history 
was negative as far as receiving treatment either as an 
inpatient or as an outpatient from any mental health 
professional.  The veteran denied any substantial nervous 
conditions or difficulties.  The mental status examination 
demonstrated that the veteran was very cooperative and quite 
talkative.  His speech was clear and understandable.  There 
was no evidence of psychotic thought, mood, or perceptual 
disorder.  Mood and affect were both euthymic.  He had full 
range of affect.  There was no evidence of anxiety.  He 
admitted that he was discouraged and somewhat depressed 
because of his wifes death in September 1997, and that he 
did not sleep very well as a result of her not being with him 
anymore.  He was not homicidal or suicidal.  His judgment and 
insight seemed to be fairly good.  The examiner noted that 
the veteran perhaps had had a psycho-neurotic condition in 
the past, centered around his abdominal complaints, but that 
there was no present active psychiatric condition.  The 
examiner also noted that the death of the veterans wife had 
been quite a strain for him in the sense of having lost her 
after 52 years of what he characterized as a very good 
marriage.  The examiner opined that the veterans level of 
functioning was quite high and assigned a global assessment 
of functioning score of 90.  According to the examiner, the 
veteran had minimal or absent symptoms at the present time.  
The veteran was found to be entirely competent to manage his 
funds.

In a statement from the veteran received in March 1998, he 
noted that he took medication for his nerves and had problems 
sleeping.

At the hearing in August 1998, the veteran testified that he 
had had problems with his stomach after service and took Tums 
and other medications that would give him relief.  However, 
the veteran testified that he had not taken Tums since the 
thyroid operation and indicated that he currently did not 
need any antacids.  The veteran testified that he was not 
receiving any psychiatric treatment or taking any medicine 
for a psychiatric disorder.  The veteran testified that he 
did not believe that his service-connected psychoneurosis 
affected his ability to maintain his employment.  He had been 
self-employed as an electrician and apparently was quite 
successful.  He stopped working after his substernal goiter 
operation.

Percentage evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Rating Schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9421, a somatization disorder is 
evaluated as noncompensable where the mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent rating is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The evidence demonstrates that the veteran had been married 
to and living with his wife for 52 years prior to her death.  
He helped raise 5 children.  There is no evidence of 
impairment in the veterans social functioning due to his 
psychiatric disorder.  The veteran also had steady employment 
as an electrician for many years until his thyroid surgery.  
The veteran testified that he did not believe that his 
service-connected psychoneurosis affected his ability to 
maintain his employment.  Accordingly, there is no evidence 
of impairment in the veterans occupational functioning due 
to his psychiatric disorder.  Although the veteran indicated 
in a statement dated in March 1998 that he was taking 
medication for his nerves and was having problems sleeping, 
the most recent evidence, his testimony at the August 1998 
hearing, demonstrates that he was not taking any medicine for 
a psychiatric disorder.  The examiner at the December 1997 VA 
psychiatric examination indicated that the veteran was having 
sleeping problems as a result of his wifes death and not 
being with him anymore.  The GAF score of 90 assigned by the 
examiner indicates absent or minimal symptoms, good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns.  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  
Accordingly, the evidence does not show any occupational or 
social impairment due to symptoms attributed to his service-
connected somatization disorder, and a compensable rating is 
not supported by the evidence.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of exceptional or unusual circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board with 
regard to this issue does not contain evidence of 
exceptional or unusual circumstances that would preclude 
the use of the regular rating schedule.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
the appeal for service connection for a substernal goiter is 
denied.

An increased (compensable) rating for somatization disorder 
is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
